I am not in accord with the holding of the majority that the appeal should be dismissed because it was not addressed to Ball and Sharkey. The statute does not require that the notice of appeal be addressed to anybody; its form is not provided by statute. And while it may be inferred that the notice is limited to those to whom it is addressed, such an inference ought to be overcome by proof of the fact that the notice was actually served on those parties to whom it was not addressed. I have been unable to find any Idaho decision justifying the dismissal of this appeal. In Glen v. Aultman  Taylor M. Co.,30 Idaho 727, 167 P. 1163, relied on by the majority, the notice was neither addressed to nor served on all the adverse parties, this court saying, ". . . . the appeal is subject to dismissal, for the reason that all the adverse parties were not served." In Williams v. Sherman, 34 Idaho 63, 199 P. 646, the motion to dismiss the appeal was based on the failure to serve the notice of appeal. And after holding that the appeal was limited to the parties named, this court said, "Moreover, the record fails to affirmatively show service of any notice of appeal upon Nixon. . . . ."
The notice of appeal must be served and filed, and where a notice of appeal is served on all the adverse parties, I believe this court has jurisdiction to consider the case on its merits even though the notice was not addressed to all the adverse parties. *Page 20